Exhibit 10.3

RIGHT OF FIRST REFUSAL AND PREEMPTIVE RIGHTS AGREEMENT

RIGHT OF FIRST REFUSAL AND PREEMPTIVE RIGHTS AGREEMENT (this “Agreement”), dated
March 25, 2008, among Ophthalmic Imaging Systems, a California corporation
(“OIS”), and the parties listed on Schedule A (the “Principal MV Shareholders”).

WHEREAS, on the date hereof, OIS, MediVision Medical Imaging Ltd., an Israeli
company (“MediVision”), and MV Acquisitions Ltd., an Israeli company and a
wholly-owned subsidiary of OIS (“Merger Sub”), are entering into an Agreement
and Plan of Merger (the “Merger Agreement”), providing for the merger (the
“Merger”) of Merger Sub with and into MediVision, and the conversion of the
outstanding ordinary shares of MediVision into shares of the common stock, no
par value, of OIS (the “Common Stock”), with MediVision surviving as a
wholly-owned subsidiary of OIS;

WHEREAS, each of the Principal MV Shareholders is, directly or through a
wholly-owned subsidiary, a holder, or a member of a group of related parties
that holds, more than 5% of the outstanding ordinary shares of MediVision;

WHEREAS, the Parties desire to set forth herein certain matters regarding the
stock of OIS following the closing of the Merger Agreement.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:

ARTICLE I

CERTAIN DEFINITIONS

Section 1.01Defined Terms. In addition to terms defined elsewhere herein, the
following terms shall have the following meanings:

(a)       “Agfa” means Agfa Gevaert N.V. and its affiliates, one of the
Principal MV Shareholders.

 

(b)

“Closing” means the closing of the Merger.

(c)       “Closing Price” on any date shall mean the average, over the 60
trading days ending on the last trading day prior to such date, of the closing
prices per share of the Common Stock on the principal exchange on which the
Common Stock is listed or, if not so listed, as reported on the OTC Bulletin
Board.

(d)       “Confidential Information” means the giving of a Notice, and all
information furnished by OIS to any Principal MV Shareholder in connection
therewith (including the terms of any Offered Securities, the terms on which
they are offered, the identity of any Offeror, and all information provided in
connection with any Principal MV Shareholder’s consideration of its response to
any Notice, collectively, (“Notice Information”)), and all statements, notes,
analyses, compilations, studies, and other documents, whether prepared by a
Principal MV Shareholder or others, which contain or otherwise reflect such
information; provided that “Confidential Information” (including

 

--------------------------------------------------------------------------------



but not limited to Notice Information) shall not include information which (i)
is or becomes generally available to the public other than as a result of a
disclosure by a Principal MV Shareholder or its Representatives, (ii) was
available to the Principal MV Shareholder on a non-confidential basis prior to
its disclosure to the Principal MV Shareholder or its Representatives by OIS or
its Representatives, or (iii) becomes available to the Principal MV Shareholder
on a non-confidential basis from a source other than OIS, another Principal MV
Shareholder, or either of their Representatives provided that such source is not
bound by a confidentiality agreement with OIS or otherwise prohibited from
transmitting the information by a contractual, legal, or fiduciary obligation.

(e)       “Excluded Issuances” means issuances of Subject Securities (i) in
exchange for services, (ii) on exercise or conversion of options, warrants,
convertible securities, or similar securities (A) outstanding immediately
following the Closing (including by assumption of MediVision securities) or
issued under any stock plan in existence at the Closing or thereafter approved
by OIS’s stockholdersor (B) as to which the Principal MV Shareholders were
offered preemptive rights in accordance with Article III hereof, or (iii) in an
underwritten public offering for cash.

(f)        “Non-Cash Consideration” means consideration offered by an Offeror in
the form of assets or securities.

(g)       “Notice” means a notice from OIS, together with a reasonably detailed
term sheet or letter of intent for the issuance of Subject Securities, which
notice states that such letter of intent or term sheet has been approved by the
OIS Board of Directors and the related Offeror. Any Notice (or the accompanying
letter or intent or term sheet) shall set forth the number and description of
the Offered Securities, the aggregate Value, and the Value per unit of Offered
Security, to be offered pursuant thereto, and any other material terms.

(h)       “Offered Securities” means the Subject Securities subject to an offer
as described in a Notice.

(i)        “Offeror” means a person or persons offering to purchase Subject
Securities.

(j)        “Proportionate Share” of any Principal MV Shareholder at any date
with respect to any number of Subject Securities means such number of Subject
Securities multiplied by a fraction, the numerator of which is the number of
shares of Common Stock owned by such Principal MV Shareholder (or its
wholly-owned subsidiary) at such date and the denominator of which is the number
of shares of Common Stock outstanding at such date.

(k)       “Representatives” of any party shall mean such party’s officers,
directors, partners, members, managers, employees, agents, and representatives.

 

-2-

 

--------------------------------------------------------------------------------



(l)        “Subject Securities” means shares of the Company’s Common Stock or
other securities exercisable for or convertible into shares of the Company’s
Common Stock.

(m)      “Threshold” at any date means the Value of investments in OIS Agfa’s
Executive Committee can then approve, without approval of Agfa’s board of
directors, under Agfa’s policies as in effect from time to time, as last
communicated by Agfa to OIS pursuant to Section 2.02.

 

(n)

“Value” of the consideration offered for any Subject Securities shall be:

(i)             If such consideration is cash, the dollar amount (or equivalent
in euros as of the date of the Notice sent by OIS pursuant to Article II or III,
as applicable) of such consideration.

 

(ii)

If such consideration consists of Non-Cash Consideration:

(A)              If the Offered Securities are shares of Common Stock, the Value
of such Non-Cash Consideration shall be deemed to be equal to the number of such
shares to be offered as set forth in the related Notice multiplied by the
Closing Price on the trading day preceding the date of the Notice, as set forth
in such Notice.

(B)              If the Offered Securities are not shares of Common Stock, the
value of such Non-Cash Consideration shall be as reasonably determined by OIS,
consistent with its intended method of accounting for the issuance of the
Offered Securities, as set forth in the related Notice.

In each case, such value shall not include the exercise price of any warrants
included in the Offered Securities.

ARTICLE II

RIGHT OF FIRST REFUSAL

Section 2.01     Right of First Refusal. If OIS shall propose to issue to any
Offeror that is a competitor of Agfa any Subject Securities (the “Offered
Securities”), other than in Excluded Issuances or in issuances which, pursuant
to Article Nine of OIS’s Restated Articles of Incorporation, as amended, require
approval of the holders of 67% of the outstanding shares of Common Stock, OIS
shall, before consummating such proposed issuance, (i) deliver a Notice to Agfa
two weeks prior to the date of such proposed issuance, which Notice shall also
include the timing of closingand a statement as to OIS’s obligation to confirm
receipt of an ROFR Acceptance, and (ii) provide Agfa the right of first refusal
to purchase all but not less than all of the Offered Securities (subject to
Article III), on the same terms and conditions as OIS proposed to issue such
Offered Securities to such Offeror, except as otherwise provided herein. Such
right of first refusal shall be exercisable by Agfa if it gives a notice (an
“ROFR Acceptance”) exercising such right within

 

-3-

 

--------------------------------------------------------------------------------



(a)       if the Value of the aggregate proposed consideration for the Offered
Securities exceeds the Threshold as then in effect, six weeks after delivery by
OIS to Agfa of a Notice relating to such Offered Securities, or

(b)       if the Value of the aggregate proposed purchase price for the Offered
Securities does not exceed the Threshold, three weeks after delivery to Agfa of
a Notice relating to such Offered Securities;

provided that, in either case, OIS and Agfa shall cooperate and use their
reasonable efforts to enable Agfa, and Agfa shall use its reasonable efforts, to
either exercise its right of first refusal, or inform OIS that it will waive
such right, as promptly as practicable after delivery by OIS of a Notice.

Section 2.02     Threshold. Agfa represents to OIS that, as of the date of this
Agreement, the Threshold is €5 million. Agfa shall promptly inform OIS of any
change in the Threshold, and OIS shall forward notice of such change to each
Principal MV Shareholder.

Section 2.03     Exclusion. Notwithstanding the foregoing, Agfa shall not have
the right of first refusal provided for in Section 2.01 if the Offeror’s
principal business is primarily focused in the ophthalmic arena.

Section 2.04     Effect of Election. If Agfa gives a ROFR Acceptance in response
to any Notice, Agfa shall be irrevocably obligated to purchase, and, subject to
Article III, OIS shall be irrevocably obligated to issue and sell to Agfa, the
Offered Securities, at the aggregate purchase price and on the other terms, set
forth in the Notice, except as provided herein.

Section 2.05     Payment of or in Lieu of Non-Cash Consideration. If the
consideration offered by an Offeror for the Offered Securities consists of
Non-Cash Consideration, Agfa, if it gives an ROFR Acceptance, may elect in the
ROFR Acceptance to either:

(a)       provide comparable Non-Cash Consideration (“Agfa Non-Cash
Consideration”), provided that Agfa certifies in the ROFR Acceptance that it can
so provide the Agfa Non-Cash Consideration, with reasonably detailed
specifications, sources, or means of providing the same, and OIS reasonably
agrees that the Agfa Non-Cash Consideration is comparable to the Non-Cash
Consideration offered by the Offeror; provided, however, notwithstanding
anything to the contrary contained herein, if OIS and Agfa are in disagreement
as to whether the Agfa Non-Cash Consideration is comparable to the Non-Cash
Consideration offered by the Offeror, and an agreement cannot be reached within
three weeks after delivery of the ROFR Acceptance, such determination shall be
made by an independent third party evaluator selected byOIS, and the fees,
expenses, and costs of such third party evaluator shall be borne equally by OIS
and Agfa, or

(b)       elect to pay cash in an amount equal to the value of the Non-Cash
Consideration offered by the Offeror, as determined pursuant to Section 2.04;
provided, that Agfa shall not have the right to elect to pay cash if OIS states
in the Notice that it needs to obtain the Non-Cash Consideration to pursue a
material part of its business or business plans and cannot obtain the same for
cash at such value.

 

-4-

 

--------------------------------------------------------------------------------



Section 2.06     Definitive Documentation and Closing. If Agfa gives an ROFR
Acceptance in response to any Notice, OIS and Agfa shall as promptly as
practicable enter into definitive agreements for the purchase and sale of the
Offered Securities, and shall hold a closing of such purchase and sale as
promptly as practicable thereafter, subject to Article III.

Section 2.07     Effect of Non-Election. If Agfa does not give an ROFR
Acceptance in response to any Notice, OIS may, subject to Article III, sell to
the proposed Offeror the Offered Securities, at the same purchase price and
payment terms described in the Notice and upon such other terms not more
favorable to the Offeror than as described in the Notice, provided that
definitive agreements for such purchase and sale are entered into within
threemonths after the expiration of the period for giving of an ROFR Acceptance
or Agfa’s earlier waiver of its rights under this Article II (the “Offer
Period”).Thereafter, the provisions of this Article II shall again apply to any
proposed issuance of any of the Offered Securities to any Offeror that is a
competitor of Agfa.

ARTICLE III

PREEMPTIVE RIGHTS

Section 3.01     Preemptive Right. If OIS shall propose to issue to any Offeror
any Offered Securities, other than in Excluded Issuances, OIS shall, before
consummating such proposed issuance, (i) deliver a Notice to each Principal MV
Shareholder two weeks prior to the date of such proposed issuance, which Notice
shall also include the timing of closing and a statement as to OIS’s obligation
to confirm receipt of a Preemptive Rights Acceptance, and (ii) provide each
Principal MV Shareholder the right of first refusal to purchase any or all of
such Principal MV Shareholder’s Proportionate Share of such Offered Securities
(or, if OIS in the Notice makes the election provided in Section 3.02 to offer a
Grossed Up Number of Subject Securities, such Principal MV Shareholder’s
Proportionate Share of such Grossed Up Number of Subject Securities), at the
price per Offered Security, and otherwise on the same terms and conditions, as
OIS proposed to issue such Offered Securities to such Offeror, except as
otherwise provided herein. Such right of first refusal shall be exercisable by
each Principal MV Shareholder if it gives a notice (a “Preemptive Rights
Acceptance”) stating that it is exercising such right, and stating the number of
Subject Securities within, or the percentage of, its Proportionate Share with
respect which it is exercising such right, within

(a)       if the Value of the proposed purchase price of Agfa’s Proportionate
Share of the Offered Securities exceeds the Threshold as then in effect, six
weeks after delivery by OIS to the Principal MV Shareholders of a Notice
relating to such Offered Securities, or

(b)       if the Value of the proposed purchase price of Agfa’s Proportionate
Share of the Offered Securities does not exceed the Threshold, three weeks after
delivery by OIS to the Principal MV Shareholders of a Notice relating to such
Offered Securities;

provided that, in either case, OIS and the Principal MV Shareholders shall
cooperate and use their reasonable efforts to enable the Principal MV
Shareholders, and each Principal MV Shareholder shall use its reasonable efforts
to either exercise its right of first refusal or inform OIS that it will waive
such right as promptly as practicable after delivery by OIS of a Notice.

 

-5-

 

--------------------------------------------------------------------------------



Section 3.02     Gross-Up. OIS may, in any Notice, elect to include in the
Offered Securities a sufficient number of Offered Securities (the “Grossed-Up
Number of Offered Securities”) such that, if each Principal MV Shareholder
exercises its right to purchase all of its Proportionate Share of such
Grossed-Up Number of Offered Securities, the remaining Offered Securities will
be the number of Offered Securities OIS intended to sell to the Offeror (or Agfa
if it has and exercises a right of first refusal under Article II).

Section 3.03     Effect of Election. If any Principal MV Shareholder gives a
Preemptive Rights Acceptance in response to any Notice, such Principal MV
Shareholder shall be irrevocably obligated to purchase, and, subject to Section
3.04, OIS shall be irrevocably obligated to issue and sell to such Principal MV
Shareholder, its Proportionate Share of the Offered Securities (or, if OIS made
the election provided in Section 3.02, of the Grossed-Up Number of Offered
Securities), at the purchase price per Offered Security, and on the other terms,
set forth in the Notice, except as provided herein.

Section 3.04     Election Not to Sell. OIS may, at any time prior to the
consummation of a sale of Offered Securities, determine not to sell any Offered
Securities to the Offeror, or to reduce the number of Offered Securities to be
sold to the Offeror, in which event, and provided there is no further change
during the Offer Period of the number of Offered Securities, each Principal MV
Shareholder, including Agfa, if applicable, shall have the right to purchase
only its Proportionate Share, if any, of such Offered Securities (or, if
applicable, the Grossed-Up Number of Offered Securities on such reduced basis).

Section 3.05     Payment of or in Lieu of Non-Cash Consideration. If the
consideration offered by an Offeror for the Offered Securities consists of
Non-Cash Consideration, any Principal MV Shareholder that gives a Preemptive
Rights Acceptance shall, in lieu of such Non-Cash Consideration, pay for the
Subject Securities it purchases in cash in an amount equal to the Value per
Offered Security of the Non-Cash Consideration offered by the Offeror multiplied
by the number of Offered Securities so purchased by such Principal MV
Shareholders.

Section 3.06     Definitive Documentation and Closing. If any Principal MV
Shareholder gives a Preemptive Rights Acceptance in response to any Notice, OIS
and the Principal MV Shareholders who have given such Preemptive Rights
Acceptances shall as promptly as practicable enter into definitive agreements
for the purchase and sale of the Offered Securities to be purchased by such
Principal MV Shareholders, and shall hold a closing of such purchase and sale as
promptly as practicable thereafter, subject to Article II.

Section 3.07     Sale of Remaining Offered Securities. Subject to that certain
Stockholders’ Agreement dated as of [___________ __], 2008, by and among the
Principal MV Shareholders and certain other parties listed therein, OIS shall be
entitled to sell to the proposed Offeror any Offered Securities not purchased by
the Principal MV Shareholders pursuant to this Article III, at the same purchase
price and payment terms described in the Notice and upon such other terms not
more favorable to the Offeror than as described in the Notice, provided that
definitive agreements for such purchase and sale are entered into within three
months after the expiration of the period for giving of Preemptive Rights
Acceptances or the earlier waiver by each Principal MV Shareholder of its rights
under this Article III. Thereafter, the provisions of this Article III shall
again apply to any proposed issuance of any of the Offered Securities.

 

-6-

 

--------------------------------------------------------------------------------



ARTICLE IV

TERMINATION

Section 4.01     Merger Agreement. This Agreement shall terminate and be of no
force or effect if the Merger Agreement shall be terminated prior to the
Closing.

Section 4.02     Expiration of Term. This Agreement, and the rights and
obligations of the parties under Articles II and III, shall terminate on the
date on which Agfa owns less than 5% of the outstanding shares of Common Stock.

Section 4.03     Effect of Termination. Any Notice given prior to the
termination of this Agreement under Section 4.02 shall remain in effect.This
Section 4.03 and Article V shall survive any termination of this Agreement.

ARTICLE V

MISCELLANEOUS

Section 5.01     Confidentiality. Each Principal MV Shareholder agrees that it
and its Representatives will keep confidential any Notice and any other
Confidential Information concerning OIS that OIS may provide to such Principal
MV Shareholder in connection with any Notice and such Principal MV Shareholder’s
consideration of exercising its rights with respect thereto and, except with the
specific prior written consent of OIS or as required by law, will not disclose
or permit its Representatives to disclose such Confidential Information to any
person. Each Principal MV Shareholder may disclose any such Confidential
Information to those of its Representatives who require such material for the
purpose of evaluating the Notice and such Principal MV Shareholder’s response
thereto, provided that such Principal MV Shareholder informs such
Representatives of the confidential nature of such Confidential Information.
Each Principal MV Shareholder further agrees that it and its Representatives
will not use any of the Confidential Information for any reason or purpose other
than to evaluate such Principal MV Shareholder’s response to a Notice. Each
Principal MV Shareholder shall be responsible for any breach of this Agreement
by its Representatives.

Section 5.02     Modification or Amendment. Subject to any limitations under
applicable law, this Agreement may be amended, modified, or supplemented in
writing by OIS and, with respect to its rights hereunder, any Principal MV
Shareholder; provided, that no such amendment or supplement may increase the
rights of any Principal MV Shareholder hereunder without the consent of the
holders of 75% of the shares of Common Stock then held by the Principal MV
Shareholders; provided further that Article III may be amended, or its
application to any proposed issuance or issuances may be waived, by a writing
signed by OIS and the Principal MV Shareholders that hold 75% of the shares of
Common Stock then held by all Principal MV Shareholders.

Section 5.03     Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

 

-7-

 

--------------------------------------------------------------------------------



Section 5.04     Governing Law and Venue; Waiver of Jury Trial; Specific
Performance.

(a)       THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL
BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. The parties
hereby irrevocably submit to the exclusive personal jurisdiction of the courts
of the State of New York and the federal courts of the United States of America,
in each case located in The City of New York solely in respect of the
interpretation and enforcement of the provisions of this Agreement and in
respect of the transactions contemplated hereby, and hereby waive, and agree not
to assert, as a defense in any action, suit, or proceeding for the
interpretation or enforcement hereof, that it is not subject thereto or that
such action, suit, or proceeding may not be brought or is not maintainable in
said courts or that the venue thereof may not be appropriate or that this
Agreement or any such document may not be enforced in or by such courts, and the
parties hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such a New York State or federal
court. The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and, to the extent permitted by law, over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
5.05 or in such other manner as may be permitted by law shall be valid and
sufficient service thereof.

(b)       EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) IT MAKES THIS WAIVER
VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.04(b).

(c)       The parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, this being in addition to any other remedy to which such
party is entitled at law or in equity.

 

-8-

 

--------------------------------------------------------------------------------



Section 5.05     Notices. Any notice, request, instruction or other document to
be given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, or by
facsimile at:

 

(a)

If to OIS:

Ophthalmic Imaging Systems

221 Lathrop Way

Suite I

Sacramento, CA 95815

Fax: 916-646-0207

Attn: Gil Allon, Chief Executive Officer

 

With a copy to:

Vedder Price P.C.

222 North LaSalle Street

Chicago, IL 60601

Fax: 312-609-5005

Attn: Ernest W. Torain, Jr., Esq.

Troutman Sanders LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174

Fax: 212-704-5950

Attn: Henry I. Rothman, Esq.

 

(b)       If to any Principal MV Shareholder then notice should be given to each
and all of the Principal MV Shareholders, each at the address set forth on
Schedule A (or in any case to such other address as the party shall have
furnished in writing in accordance with the provisions of this Section 5.05).

Any notice, request, instruction or other document given as provided above shall
be deemed given to the receiving party upon actual receipt, if delivered
personally; three (3) business days after deposit in the mail, if sent by
registered or certified mail; upon confirmation of successful transmission if
sent by facsimile (provided that if given by facsimile such notice, request,
instruction or other document shall be followed up within one (1) business day
by dispatch pursuant to one of the other methods described herein); or on the
next business day after deposit with an overnight courier, if sent by an
overnight courier.

Section 5.06     Entire Agreement. This Agreement constitutes the entire
agreement and supersedes all other prior agreements, understandings,
representations, and warranties, both written and oral, among the parties with
respect to the subject matter hereof.

 

-9-

 

--------------------------------------------------------------------------------



Section 5.07     No Third-Party Beneficiaries. This Agreement does not create,
and shall not be construed as creating, any rights enforceable by any person not
a party to this Agreement (except as provided in Section 5.10).

Section 5.08     Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement or the application thereof to any person or any
circumstance is invalid or unenforceable, (a) a suitable and equitable provision
shall be substituted therefor to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

Section 5.09

Interpretation; Construction.

(a)       The headings herein are for convenience of reference only, do not
constitute part of this Agreement and shall not be deemed to limit or otherwise
affect any of the provisions hereof. Where a reference in this Agreement is made
to a section or exhibit, such reference shall be to a section of or Schedule to
this Agreement unless otherwise indicated. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”

(b)       The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

Section 5.10     Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, that a Principal MV Shareholder may assign its rights (i) under
Section 3 above to any other Principal MV Shareholder without restrictions and
(ii) otherwise hereunder only to a person who has acquired all of the shares of
Common Stock owned by such Principal MV Shareholder in a transaction not
involving a public offering and who agrees in writing reasonably acceptable to
OIS to be bound by this Agreement and any other applicable agreement. Any
purported assignment in violation of this Agreement is void.

* * * * * *

 

-10-

 

--------------------------------------------------------------------------------



(Signature Page to Right of First Refusal and Preemptive Rights Agreement)

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first written above.



OPHTHALMIC IMAGING SYSTEMS

By:    __________________________________
Name:__________________________________
Title:___________________________________

AGFA GEVAERT N.V.

By:    __________________________________
Name:__________________________________
Title:___________________________________

DELTA TRADING AND SERVICES (1986) LTD.

By:    __________________________________
Name:__________________________________
Title:___________________________________


___________________________________ 
         Gil Allon


 

___________________________________
         Noam Allon


___________________________________
           Shlomo Allon


___________________________________
           Ariel Shenhar


___________________________________
           Yuval Shenhar

 



 

 

--------------------------------------------------------------------------------



Schedule A

Principal MV Shareholders

 

Name

 

Address

Agfa Gevaert N.V.

[TO BE SUPPLIED]

 

 

Delta Trading and Services (1986) Ltd.

[TO BE SUPPLIED]

 

 

Gil Allon

[TO BE SUPPLIED]

 

 

Noam Allon

[TO BE SUPPLIED]

 

 

Shlomo Allon

[TO BE SUPPLIED]

 

 

Ariel Shenhar

[TO BE SUPPLIED]

 

 

Yuval Shenhar

[TO BE SUPPLIED]

 

 

S-A

 

 